                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                       WESTERN DIVISION

Patricia H.,                                            )
                                                        )
         Plaintiff,                                     )
                                                        )
v.                                                      )        No. 17 CV 50264
                                                        )        Magistrate Judge Iain D. Johnston
Nancy A. Berryhill, Acting                              )
Commissioner of Social Security,                        )
                                                        )
         Defendant.                                     )


                               MEMORANDUM OPINION AND ORDER 1

         Plaintiff, who is now 66 years old, filed her disability applications in 2013, alleging that

she was disabled based on foot, hip, and shoulder pain, among other problems, caused by a

variety of impairments. 2 In the summer of 2016, a few months before the administrative hearing,

plaintiff submitted medical opinions from six treating physicians—Dr. Ansari-Ali, Dr. Shah, Dr.

Chang, Dr. Mayer, Dr. Berry, and Dr. Sterba. See Exs. 20F-26F. These doctors completed forms

asking about plaintiff’s abilities to stand, sit, and walk in the workplace and other related

questions. 3 Also in the record were two State agency opinions, one from 2013 and one from

2014, as well as several opinions from Dr. Rivera provided in 2013.

         The ALJ found that plaintiff could do sedentary work subject to certain restrictions. A

key part of the decision, and the focus of this appeal, is the ALJ’s analysis of the medical



1
  The Court will assume the reader is familiar with the basic Social Security abbreviations and jargon.
2
  Specifically, the ALJ found these impairments were severe: “a history of coronary artery disease with single
vessel coronary artery bypass grafting, a history of a right humeral fracture, a history of a rotator cuff repair in 1993,
avascular necrosis of the right hip, chronic obstructive pulmonary disease (COPD), degenerative changes in the
cervical and lumbar spine, sleep apnea, complex regional pain syndrome of the upper extremities, tobacco
dependence, osteoarthritis of multiple joints, and obesity.” R. 23
3
  The forms each doctor completed were similar, although some were geared to the doctor’s specialty. Dr. Ansari-
Ali, for example, completed two forms, one on arthritis and one on complex regional pain syndrome.

                                                            1
opinions. The ALJ rejected the opinions from five of the six treating physicians (all except Dr.

Sterba). Plaintiff argues the ALJ failed to explicitly apply the treating physician rule but instead

provided an “amalgamated analysis” that was a “jumbled, messy mix of the two steps.” Dkt. #22

at 2. Plaintiff also argues that the ALJ failed to evaluate each opinion individually under the

checklist and instead addressed them altogether in “just one sentence.” Id. Plaintiff argues that an

expert should be called on remand to adjudicate among these competing opinions.

       The Government’s response brief is—at its core—a rehabilitation project. Recognizing

that the ALJ’s analysis as written is conclusory with gaps and ambiguities, the Government

provides a more systematic analysis. Even plaintiff concedes that, if the ALJ had made these

arguments in the first instance, then “this case might be very different.” Dkt. #22 at 6. The Court

agrees. The Court also wishes that the ALJ decisions were written with the type of thought and

thoroughness reflective of the Government’s brief. All too often, the brief is better than the

decision it seeks to support. But this practice is futile. As plaintiff correctly notes the

Government’s arguments violate the Chenery doctrine by offering arguments not relied on by the

ALJ. The best way to approach these arguments is to first consider the ALJ’s analysis on its own

and then afterwards compare it to the Government’s new and improved version.

       The ALJ’s analysis can be divided into four parts. In part one, the ALJ discussed the two

State agency opinions, giving them only “reduced weight” because they were rendered before

“[n]ew probative evidence” emerged. R. 30. The ALJ did not explain precisely what the new

evidence was (other than a vague reference to reflex sympathetic dystrophy), or why it was

probative, nor did the ALJ discuss any details from these two opinions. Based on this discussion,

one would expect that these opinions dropped out of the analysis, but, like Lazarus, it turns out

that they were resuscitated for a cameo appearance in part three.



                                                  2
       In part two, the ALJ addressed Dr. Rivera’s opinions, which consisted of a medical form

and two short letters. The form was submitted in July 2013 as part of plaintiff’s Medicaid

application. The ALJ found that the findings on this form were “generally consistent” with the

ALJ’s RFC of sedentary work. The ALJ gave no reasons for this conclusion. The ALJ next

considered two letters, one dated August 7, 2013 and the other dated October 25, 2013. The

August letter contained only the following sentence: “My patient [] has been physically able to

work both before and after July 21, 2013.” R. 478. The October letter contained only the

following sentence: “Patient [] is restricted from work due to impairment and pain caused by

multilevel cervical and lumbar degenerative disk/joint disease and right hip avascular necrosis.”

R. 414. The latter statement obviously strongly supported plaintiff’s claim. However, the ALJ

rejected it because it was “contradict[ed]” by the July form and the August letter. No further

explanation was provided.

       In the third part, the ALJ rejected the five treating physician opinions based on the

following “group” analysis:

       These opinions all indicate to some degree that the claimant is incapable of
       sustaining even the exertional demands of sedentary work on a full time consistent
       basis. These opinions are inconsistent with the opinions of the state agency medical
       consultants, and the extreme sitting, standing, and walking limitations are not
       supported by the medical evidence of record as outlined above and further, which
       document normal strength, reflex, and tone. I accord some weight to the opinions
       that the claimant is limited to standing and/or walking for no more than two hours
       during an eight hour day (the limitation of sedentary work), and I have credited the
       need for a sit/stand option, but even with these significant restrictions the
       vocational expert testified that the claimant’s past work is not eliminated.

R. 30. Following this paragraph, the ALJ included a series of short paragraphs summarizing

certain examination findings from certain doctor visits. These paragraphs are merely descriptive,

with no accompanying analysis. They appear to have been offered as evidentiary support for the

previously-stated rationale that plaintiff had normal examination findings.

                                                 3
       In the fourth and final part, the ALJ discussed Dr. Sterba’s opinion—the only one of the

six from 2016 that the ALJ found credible. The ALJ gave it “some weight.” The ALJ declared

that it was “consistent” with the RFC finding, but the ALJ did not explain why. The ALJ did

respond (at least superficially) to a criticism plaintiff’s counsel had raised at the hearing. Counsel

argued that Dr. Mayer’s opinion deserved greater weight than Dr. Sterba’s opinion because Dr.

Mayer treated plaintiff’s multiple impairments in combination. In contrast, Dr. Sterba only

treated the hip. The ALJ rejected this argument, stating only that “the overall record does not

support the level of limitation reported [by Dr. Mayer], for the reasons discussed above.”

       After reviewing this analysis—and without yet considering the Government’s attempts to

bolster that analysis—the Court finds that it is inadequate. First, as noted above, it is conclusory

at key points. For example, the ALJ rejected the two agency opinions because new and probative

evidence emerged. But the ALJ never identified this evidence and why was it probative. These

facts could be useful in assessing the six treating physician opinions that were issued three years

later. Turning to Dr. Rivera’s opinions, which by the way were rendered in 2013, the ALJ chose

to accept some and reject others. Again, the ALJ never provided a rationale. Given that all three

opinions were given by the same doctor, there should be some explanation for the abrupt about-

face Dr. Rivera seems to have made between the July 2013 form and the October 2013 letter.

Rather than picking among these opinions, the ALJ should have considered whether it would

have been more fair to simply reject them all as being irreconcilable with each other. As for Dr.

Sterba’s opinion, the ALJ gave it “some weight,” but once again did not explain why. The ALJ

also provided no explanation for why she rejected counsel’s argument that Dr. Mayer’s opinion




                                                  4
deserved more weight given that Dr. Sterba only opined about plaintiff’s hip problem. 4 These

questions are important and should be answered on remand.

           Second, the ALJ did not apply the checklist and thus failed to consider the specific role

and experience of each doctor. The checklist specifically asks about the length and nature of the

treatment relationship, as well as the doctor’s specialty. The ALJ did not consider these issues.

Instead, the ALJ lumped all five physicians together in a cursory analysis; in contrast, the ALJ

devoted at least a full paragraph to the doctors’ opinion supporting her decision. As this Court

has noted, it is important that the ALJ employ the “same metrics” and the “same level of rigor”

in evaluating multiple opinions. Vandiver v. Colvin, 2015 WL 8013554, *3 (N.D. Ill. Dec. 7,

2015) (“the checklist has its greatest usefulness as a tool for making an apples-to-apples

comparison between opinions.”).

           Third, turning to the two rationales given in part three for rejecting the treating opinions,

the Court finds that they each are problematic. The first rationale—that the five treating opinions

were inconsistent with the two non-examining opinions—is itself internally inconsistent. As

noted above, in part one, the ALJ rejected the agency opinions because they were incomplete,

but then relied on them to summarily dismiss the opinions of treating physicians. The ALJ’s

second rationale—that the record contained normal examination findings—is also flawed. As

plaintiff notes, the ALJ did not call a medical expert at the hearing and, therefore, had to rely on

her layperson intuitions to assess the significance of the medical findings. But as the Seventh

Circuit and this Court have noted, medical expertise is typically needed to make assessments

about what is “normal” or “significant” for each particular ailment. See Lambert v. Berryhill, 896

F.3d 768, 774 (7th Cir. 2018) (“ALJs must rely on expert opinions instead of determining the



4
    At the hearing, counsel also suggested that Dr. Mayer had the longest treatment relationship with plaintiff. R. 48.

                                                             5
significance of particular medical findings themselves.”); Moon v. Colvin, 763 F.3d 718, 722

(7th Cir. 2014) (ALJs must “rely on expert opinions instead of determining the significance of

particular medical findings themselves”). To cite one example, one of plaintiff’s impairments

was complex regional pain syndrome. This condition was treated by Dr. Ansari-Ali, a

rheumatologist. 5 The ALJ seemed to believe that various normal examination findings (the main

one being a normal gait) were inconsistent with this condition being disabling. But this is an

assumption that should be confirmed by a medical opinion. This is another reason why a

medical expert is needed on remand.

         Having considered the ALJ’s analysis on its own, the Court now considers the

Government’s arguments, which attempt to shore up, amplify, add to, and ultimately improve

upon the ALJ’s analysis. The Government offers a bolder reading of the evidence, turning up the

persuasion knob up to 11 by adding more detail and arguments to the ALJ’s conclusory

discussion.

         The Government begins with a big picture perspective. It describes the landscape of

medical opinions as being evenly divided, akin to a closely divided court with a 5-to-4 split.

Specifically, although five physicians supported plaintiff’s claim, four others (Dr. Sterba, Dr.

Rivera, and the two agency physicians) supported the ALJ’s reasoning. According to the

Government, the ALJ found that Dr. Sterba’s opinion was the “most persuasive” of the group.

Dkt. #19 at 6. The implication suggested is that the ALJ had to break the virtual tie and choose

between two reasonably-supported interpretations. The Government believes that a remand to

obtain expert testimony would not resolve this basic impasse because it would only “add a tenth

opinion to an already crowded field.” Id. at 13.


5
 Plaintiff notes that Dr. Ansari-Ali “performed physical examinations, muscle strength testing, tender point
analysis, ordered blood work, and reviewed medical imaging.” Dkt. #22 at 5.

                                                         6
        As for the five treating physician opinions, the Government in its brief does what the ALJ

did not do in her decision. The Government addresses each doctor’s opinion individually in a

separate section and provides specific criticisms of each. This discussion covers six pages and

stands in contrast to the ALJ’s cursory discussion. In general, the Government goes into greater

detail about the “generally normal findings” made by some of these physicians. Dkt. #19 at 8.

The Government also discusses in greater detail arguments that were only alluded to by the ALJ,

or were not mentioned at all. For example, with regard to Dr. Shah’s opinion, the Government

notes that his opinion was described as “short term disability paperwork” and then speculates

that this label (i.e. “short term”) raises a question about whether he believed that plaintiff’s

impairments “were expected to last.” Id. at 10. As for Dr. Chang’s opinion, the Government

argues that he “declin[ed] to complete substantial portions of the form” and argues that it was

unclear whether his opinions were specific enough to help plaintiff. Id. As for Dr. Berry, the

Government argues that his treatment of plaintiff was too short to be accorded the deference

normally given to treating physicians’ opinions. Id. at 12.

        This Court need not consider these arguments in great detail because, as plaintiff argues,

several of them were never mentioned by the ALJ. See Parker v. Astrue, 597 F.3d 920, 922 (7th

Cir. 2010) (“the Chenery doctrine [] forbids an agency’s lawyers to defend the agency’s decision

on grounds that the agency itself had not embraced”). Moreover, despite the Government’s

attempt to add structure and detail to the ALJ’s analysis, the Court finds that it is not enough to

prevent a remand under the harmless error doctrine. 6 The Government’s arguments still rely on

“doctor playing,” particularly in asserting why normal findings were dispositive. The



6
 Although not explicitly labelled as such, the Government’s argument is essentially a harmless error argument. See
Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010) (the harmless error doctrine applies when the court can conclude
with “great confidence” that the ALJ would reach the same conclusion absent the error).

                                                         7
Government also did not address the gaps and anomalies identified above. Most notably, the

Government continues to count the two agency opinions as being unequivocally supportive of

the ALJ’s conclusion. But the Government has not explained how this view squares with the

ALJ’s finding that these doctors were not able to consider the new and probative evidence. The

Government’s brief also rests on the contention that the ALJ found that Dr. Sterba’s opinion

stood out from all the rest as being “the most persuasive.” But it is not clear that the ALJ agreed

with this assessment because she only gave his opinion “some weight” rather than “great

weight.” And further, neither the Government nor the ALJ has squarely confronted the argument

that Dr. Sterba only addressed one of plaintiff’s many impairments.

       The Court is not persuaded by the Government’s claim that calling an expert on remand

would be futile given that there are already nine opinions and one more would not materially tip

the balance. This argument overlooks the fact that most of these opinions were rendered in

isolation, meaning that these doctors did not consider or comment upon the other opinions. In

contrast, a testifying expert would have the advantage of being able to consider all of them

together in a holistic way and perhaps could reconcile them in some way. It may be that there is

no easy way to synthesize them, but an effort should be made before plaintiff’s claim is denied.

       Because the above arguments are sufficient for a remand, the Court will not engage in a

lengthy analysis of plaintiff’s other major argument. Plaintiff argues that the ALJ erred in not

finding that her anxiety and depression were severe impairments at Step Two. The ALJ noted,

among other things, that an October 2015 screening indicated that plaintiff only had “mild”

depression, that she was not currently in therapy (although she had been in the past), and that she

had “no problems getting along with family, friends, and neighbors.” R. 25. Plaintiff argues that

this analysis ignored the waxing and waning of her symptoms and that she “had undergone 15



                                                 8
years of consistent, continuous counseling for her depression, but stopped when her insurance

lapsed.” Dkt. #12 at 8. Plaintiff argues that these symptoms were “critical” for the later RFC

analysis because they would have limited her to only occasional contact with the public, which

would have prevented her from doing her past relevant work, which in turn would have meant

that she was disabled under the grid rules. Id. at 9. Given that this case is being remanded,

plaintiff may raise these arguments again, although she will have to overcome a contrary line of

evidence, some of which is laid out in the Government’s brief. Moreover, the Court notes that,

with regard to plaintiff’s key assertion that she could not work with the public, she testified at the

hearing that she “like[s] people” and would be “okay” working with the public. R. 80.

       On remand, both the ALJ and plaintiff should re-visit these issues and any others not

fully addressed here. Counsel should specifically raise these issues with the ALJ in both a pre-

hearing brief and during the hearing itself. Also, the ALJ should call a medical expert and should

explicitly apply the treating physician rule to the relevant medical opinions.

       For the above reasons, plaintiff’s motion for summary judgment is granted, the

Government’s motion is denied, and the case is remanded for further proceedings.


Date: March 8, 2019                            By:     ___________________________
                                                             Iain D. Johnston
                                                             United States Magistrate Judge




                                                  9
